Citation Nr: 0908640	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating greater than 60 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon that denied an increased rating for the Veteran's low 
back disability, currently rated at 60 percent disabling.


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of the entire 
spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5241, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The RO granted the Veteran a 60 percent disability rating in 
February 1998 under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), which provided a maximum 60 percent rating for 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Since that time, the rating criteria 
for spine disabilities were amended in 2002 and 2003.

The Veteran filed his claim for an increased rating in July 
2005.  Since the diagnostic codes pertaining to the spine 
were amended prior to that time, only the current spine codes 
are applicable to the Veteran's claim.  The Board notes that 
the Veteran's ratings cannot be reduced based upon the new 
criteria unless medical evidence shows improvement in his 
condition.

The current rating criteria applicable to the Veteran's claim 
is Diagnostic Code 5241, spinal fusion, under 38 C.F.R. 
§ 4.71a (2008).  Diagnostic Code 5241 is rated using the 
General Rating Formula for Diseases and Injuries of the Spine 
("General Formula"), which provides for assignment of a 50 
percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine and for assignment of a 100 percent 
rating for unfavorable ankylosis of the entire spine.

The Board has also considered Diagnostic Code 5243, 
intervertebral disc syndrome, which is rated using the 
General Formula and the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  However, the 
highest rating provided under the Formula for Incapacitating 
Episodes is 60 percent, the Veteran's current disability 
rating.

Of record is a VA examination dated December 2005.  The 
examiner indicated that he reviewed CPRS records, but that 
the claims file was not provided for review.  However, the 
examiner indicated that the Veteran submitted private 
treatment records to him for review, which were subsequently 
submitted to the RO and associated with the claims file.  

During the exam, the Veteran reported that he injured his 
back in service and had left leg radiculopathy and had 
surgery, a laminectomy, and spinal fusion at L4-5, L5-S1 with 
loss of range of motion.  He reported chronic low back strain 
and radiculopathy as well as weakness in his entire left leg 
below the knee.  He stated that he was able to function at a 
high level despite the weakness.  He reported that he 
continued to work as a sheet metal welder, which requires 
that he stand for long periods of time.  He further reported 
that he has not lost work due to the disability.

The Veteran reported a considerable increase in pain since 
November 2004 when he felt a pop in his back.  After the 
incident, he was unable to walk farther than 100 feet and 
reported an increase in right leg pain, stating that it 
radiates down his buttocks and goes towards his knee but does 
not cross his knee.  The pain is only in the posterior aspect 
of the leg, and he reported that this condition has not 
caused him to lose strength or sensation.

The Veteran sought treatment about three months after the 
incident and was treated with facet injections, which did not 
help.

The examiner reviewed the MRIs that the Veteran brought with 
him, and he noted that the Veteran had L4-5 fusion mass, but 
has a right sided disc protrusion that could cause 
compression of the nerve roots.  The MRI also shows possible 
nerve involvement at L4-5 and facet degenerative changes.

At the time of the examination, the Veteran reported no 
radiating pain symptoms in his leg.  He further indicated 
that he could walk about 1/4 of a mile before he has to stop 
due to fatigue, and that he could stand as long as he wants.  
He had no bowel or bladder dysfunction.

The Veteran reported that he could perform all activities of 
daily living and that he worked as a welder without missing 
any time.  However, he noted that repetitive movement 
increases his pain, which he describes as a deep-seated ache.

The Veteran reported a limited range of motion of his back 
that worsens if he lifts, carries, bends or twists.  He is 
stable on his feet and does not require assistive devices.  
He reported no incapacitating episodes.

Objective testing showed forward flexion range of motion 
(ROM) measuring to 45 degrees, lateral flexion measured 18 
degrees, rotation measured 30 degrees bilaterally, and 
extension measured to 10 degrees.  All ROM testing showed 
pain throughout the entire range of motion.  Repetitive 
motion did not change any of the measurements.  Spasms were 
noted with forward flexion and rotation in lateral flexion.

The Veteran had normal sensation in both lower extremities 
from hip to toe.  He had no reflexes that knee jerk in the 
Achilles and had downward toes, no clonus.  Strength was 5/5 
for dorsiflexion, plantar flexion, inversion, eversion, knee 
flexion and extension, and hip flexion and extension.  The 
strength was decreased for foot dorsiflexion and plantar 
flexion.  He also had a positive straight leg raise on the 
right, negative on the left, with negative crossover and 
Patrick Favre's test.  The SI joints were nontender to 
palpation.

The assessment was status post laminectomy with L4-5, L5-S1 
fusion with loss of ROM with chronic low back strain and 
radiculopathy on the left.  Also noted was a one inch atrophy 
in the lower leg from mid calf.  The second and third 
diagnosis were right leg radicular symptoms and facet 
degenerative lumbar spine changes.  The examiner further 
opined that it is within reason to believe that the 
degenerative changes in the right leg would cause an 
additional loss of 20 degrees of his ROM, strength, 
coordination and fatiguability associated with repetitive 
movement flares.  He stated that he would expect the original 
injury to cause the loss of ROM between 60 to 70 degrees 
associated with repetitive movement flares.

Private treatment records support the findings in the VA 
examination.  Many records, such as one dated May 16, 2005, 
indicate that the Veteran has objectively, left-sided atrophy 
and dorsi toe weakness.  None of the private treatment 
records indicate a finding of ankylosis of the entire spine.

Based upon the evidence, the Veteran is not entitled to a 
rating greater than 60 percent for his low back disability.  
None of the evidence shows that his entire spine is 
ankylosed.  

In addition to the diagnostic codes discussed above, the 
Board must also consider whether a higher disability rating 
is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam shows 
that the Veteran has range of motion far greater than is 
required for an increased rating; however, the Veteran has 
reported low back pain and radiating pain to his extremities.  
The December 2005 examiner indicated that the Veteran 
expressed pain upon motion, however, the examiner 
specifically indicated that he had maintained his day-to-day 
activity level.

The Board recognizes the Veteran's complaints; however, it is 
important for the Veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.

The Board has also considered the applicability of other 
diagnostic codes, such as those governing neurologic 
disabilities, including radiculopathy, under 38 C.F.R. 
§ 4.124a, diseases of the peripheral nerves.  However, 
because the old diagnostic criteria for the spine, Diagnostic 
Code 5293, includes consideration of radiculopathy and the 
Veteran's radiating pain, the Board cannot assign a separate 
rating for radiculopathy without applying the new spine 
criteria.  To do otherwise would constitute pyramiding under 
38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), to the effect that a separate 
rating may be granted when "none of the symptomatology . . . 
is duplicative of or overlapping with the symptomatology" of 
other conditions, and where the "symptomatology is distinct 
and separate . . . ." (Emphasis by the Court.).

The Board has considered the new spine criteria and the 
criteria for radiculopathy; however, the evidence at this 
time would not provide a combined rating greater than 60 
percent for the Veteran's disability.

The Board emphasizes that the Veteran is receiving one of the 
highest ratings available for his lumbar spine disability.  
The Board recognizes the Veteran's pain; however, at this 
time, all probative evidence of record is against a rating 
higher than 60 percent disabling for the lumbar spine 
disability.  As such, the claim for entitlement to a higher 
rating for his lumbar spine disability, under the rating 
schedule, must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances, such as "marked" interference 
with employment or frequent periods of hospitalization, 
related to the Veteran's disability that would take the 
Veteran's case outside the norm to warrant an extraschedular 
rating.  The Board finds that the post-service records, as a 
whole, would provide evidence against such a finding.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was not completely 
satisfied prior to the initial RO decision.  An August 2005 
letter, dated prior to the initial decision, that addressed 
all notice elements except the Vazquez-Flores criteria.  A 
letter sent to the Veteran in May 2008, after the initial RO 
decision, addressed the Vazquez-Flores criteria and the 
evidence needed for an increased rating.  The letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although the Vazquez-Flores notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in October 2008, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records and was afforded a VA medical examination 
in December 2005.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating greater than 60 percent for a low 
back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


